 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     BRIAN PUGH
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Brian_Pugh@fd.org
 6
     Attorney for James Robert Kennedy
 7
 8                               UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                          Case No. 2:18-cr-00267-RFB-VCF
11
                    Plaintiff,                          STIPULATION TO CONTINUE
12
                                                        MOTION DEADLINES
            v.
13
     JAMES ROBERT KENNEDY,
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17
     Trutanich, United States Attorney, and Jared Grimmer, Assistant United States Attorney,
18
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
19
     and Brian Pugh, Assistant Federal Public Defender, counsel for James Robert Kennedy, that
20
     the pretrial motion deadline be continued one (1) business day.
21
            IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
22
     shall have to and including September 30, 2019, to file any and all pretrial motions and notice
23
     of defense, currently due September 27, 2019.
24
25
26
 1           IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
 2   shall have to and including October 14, 2019, to file any and all responsive pleadings, currently
 3   due October 11, 2019.
 4           IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
 5   shall have to and including October 21, 2019, to file any and all replies to dispositive motions,
 6   currently due October 18, 2019.
 7           1.     Counsel for the defendant needs additional time to prepare pretrial motions.
 8           2.     The defendant is not incarcerated and does not object to the continuance.
 9           3.     The parties agree to the continuance.
10           4.     The additional time requested herein is not sought for purposes of delay, but
11   merely to allow counsel for defendant sufficient time within which to be able to effectively and
12   complete investigation of the discovery materials provided.
13           5.     Additionally, denial of this request for continuance could result in a miscarriage
14   of justice.
15           DATED this 27th day of September, 2019.
16    RENE L. VALLADARES                              DAYLE ELIESON
      Federal Public Defender                         United States Attorney
17
18
      By_/s/ Brian Pugh_ _                            By_/s/ Jared Grimmer__________
19                                                    JARED GRIMMER
      BRIAN PUGH
20    Assistant Federal Public Defender               Assistant United States Attorney

21
22
23
24
25
26
                                                      2
 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                            Case No. 2:18-cr-00267-RFB-VCF
 4
                    Plaintiff,                            FINDINGS OF FACT, CONCLUSIONS
 5
                                                          OF LAW AND ORDER
             v.
 6
     JAMES ROBERT KENNEDY,
 7
                    Defendant.
 8
 9
10                                       FINDINGS OF FACT

11           Based on the pending Stipulation of counsel, and good cause appearing therefore, the

12   Court finds that:

13           1.     Counsel for the defendant needs additional time to prepare pretrial motions.

14           2.     The defendant is not incarcerated and does not object to the continuance.

15           3.     The parties agree to the continuance.

16           4.     The additional time requested herein is not sought for purposes of delay, but

17   merely to allow counsel for defendant sufficient time within which to be able to effectively and

18   complete investigation of the discovery materials provided.

19           5.     Additionally, denial of this request for continuance could result in a miscarriage

20   of justice.

21                                              ORDER

22           IT IS THEREFORE ORDERED that the parties herein shall have to and

23   including September 30, 2019 to file any and all pretrial motions and notice of defense.

24           IT IS FURTHER ORDERED that the parties shall have to and including October 14,

25   2019 to file any all responses.

26
                                                      3
 1          IT IS FURTHER ORDERED that the parties shall have to and including October 21,
 2   2019 to file any and all replies.
 3                     28th day of September, 2019.
            DATED this ____
 4
 5                                            RICHARD F. BOULWARE, II
                                              UNITED STATES DISTRICT JUDGE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                 4
